Title: From George Washington to James McHenry, 4 November 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon Nov. 4th 1798

Your letter of the 30th ultimo, with it’s enclosures, has been duly received. And, agreeably to the arrangements made for the meeting of the General Officers on or about the 10th inst., I intend setting out tomorrow for Trenton; but, as I shall have some business in the Federal City which may detain me for a short time, and shall travel with my own Horses, which must necessarily be slower than to go on with Stage Horses, it may be Sunday, the 11th inst.,

before I reach Trenton, should the meeting be there. I shall, however, make no unnecessary delay until I reach the place of destination.
As, under present circumstances, it is not likely that Lodgings, especially in Trenton, could be had without some previous arrangements, I have to beg the favor of your securing for me the best you can, convenient to your Office, or wherever our business is to be transacted, against my arrival. A lodging Room is all I shall want, particularly for myself; my Secretary, Mr Lear, will be with me, who will also want to be accomodated with a lodging room. There will be four servants and six or seven horses, which may or may not be accommodated at the same place with myself, according to circumstances.
I shall take on with me all the letters & papers in my possession relating to Applications, recommendations for Appointments &c.

P.S. I have never yet recd from the Superintendant, any acct of the quantity of Military Stores belonging to the U.S.

